825 F.2d 412
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Eddie WILDER, Plaintiff-Appellant,v.Imogene FERGUSON; Richard Seiter; Terry Morris; Sgt.Chadboudy; Sgt. Thompson, Defendants-Appellees.
No. 87-3471
United States Court of Appeals, Sixth Circuit.
Aug. 5, 1987.

ORDER
Before KENNEDY, JONES and NELSON, Circuit Judges.


1
This matter is before the court upon consideration of the appellant's response to this court's order directing him to show cause why his appeal should not be dismissed for lack of jurisdiction.  He asks this court to accept jurisdiction and review the merits of his appeal.


2
It appears from the record that the judgment was entered April 6, 1987.  The notice of appeal filed on May 18, 1987, was 12 days late.  Rule 4(a) and 26(a), Federal Rules of Appellate Procedure.


3
The failure of an appellant to timely file a notice of appeal deprives an appellate court of jurisdiction.  Compliance with Rule 4(a), Federal Rules of Appellate Procedure, is a mandatory and jurisdictional prerequisite which this court can neither waive nor extend.  Peake v. First Nat'l Bank & Trust Co., 717 F.2d 1016 (6th Cir. 1983).  Rule 26(b), Federal Rules of Appellate Procedure, specifically provides that this court cannot enlarge the time for filing a notice of appeal.


4
Accordingly, it is ORDERED that the appeal be and hereby is dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.